Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on March 19, 2021 is acknowledged. 
3.	Claims 1-18 are pending in this application.


Priority
4.	Applicant claims foreign priority to CHINA 201610067931.2 (1/29/2016) and CHINA 201610161270.X (3/18/2016). The certified copies have been received by the Office. However, certified English translations have not been provided. Therefore, the foreign priority dates have not been perfected. Thus, the effective filing date of instant application is to PCT/CN2016/089650, July 11, 2016 until the foreign priority dates are perfected. 


Restriction
5.	Applicant’s election without traverse of Group 2 (claims 2, 14-16 and 18) and the election of SEQ ID NO: 2 as the species in the reply filed on March 19, 2021 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claims 1, 3-13 and 17 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 2, 14-16 and 18 are examined on the merits in this office action.
Objections
6.	The drawings are objected to because the drawings are missing the X-axis and/or Y-axis labels and/or units. For example, Figure 5 is missing the % numbers on the Y-axis and what time point (e.g., Min) in the figure. Figures 7-10 are missing what the concentration units are on the X-axis (e.g., M).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
7.	The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequence ITQQDLAPQQR, and this is missing the respective sequence identifier. For example, 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
8.	Claim 2 is objected to for the following minor informality: claim 2 contains the acronym “sDR5-Fc”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., soluble death receptor 5-fragment crystallization (sDR5-Fc). The abbreviations can be used thereafter. Additionally, the claim recites “…without changing a biological active thereof”. This should be amended to recite, “…without changing a biological activity thereof”.
9.	Claims 16 and 18 are objected to for the following minor informalities: Claims 16 and 18 recite, “…composition is injection”. There appears to be an article “an” missing 

Rejections
35 U.S.C. 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 2, 14-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	Claim 2 recites, “…or having an amino acid sequence of SEQ ID NO: 2 with at least one substituted amino acid but without changing a biological active thereof.” It is unclear what the metes and bounds of the claim is. Instant SEQ ID NO: 2 is a 366mer protein sequence. It is unclear what biological activities are encompassed within the “biological active thereof” recitation. The instant specification does not clearly define what biological activities are encompassed within the term. Additionally, “at least one substituted amino acid” implies that any number of amino acids within instant SEQ ID NO: 2 can be substituted. Therefore, ALL amino acids can be substituted as long as any biological activity of the protein sequence is present (i.e., being a protein). Therefore, the metes and bounds of the claim is unclear. Since claims 14-16 and 18 depend from 


35 U.S.C. 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 2, 14-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” See Eli Lilly, 119 F.3d at 1568, 43, USPQ2d at 1406. (MPEP 2163). 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The AbbVie Deutschland GambH & Co., KG v. Janssen Biotech, Inc., 759 F 3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (MPEP 2163).  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
In the instant case, the claims are drawn to an sDR5-Fc recombinant fusion protein, having the amino acid sequence of SEQ ID NO: 2; or having an amino acid sequence of SEQ ID NO: 2 with at least one substituted amino acid but without changing a biological active thereof. The generic statement having an amino acid sequence of SEQ ID NO: 2 with at least one substituted amino acid but without changing a biological active thereof does not provide ample written description for the compounds since the claims do not describe a single structural feature required to maintain the function recited in the claim. The specification does not clearly define or provide examples of what qualify as which amino acids of the instant SEQ ID NO: 2 can be substituted to maintain the function of the claimed invention.  
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is 
The specification is limited to the protein sequences as disclosed in SEQ ID NOs: 2-6. Instant SEQ ID NO: 2 is the sequence claimed in instant claim 2. Instant SEQ ID NO: 2 is a 366mer; instant SEQ ID NO: 3 is a 425mer; instant SEQ ID NO: 4 is a 414mer; instant SEQ ID NO: 5 is a 384mer; and instant SEQ ID NO: 6 is a 373mer. The working example describes the protein gelatin being crosslinked (see paragraph [0049]). The working example only describes the SEQ IDNOs: 2-6. These proteins sequences are different in lengths. The specification does not describe what amino 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

(Enablement)
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


16.	Claims 14-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating autoimmune hepatitis and drug-induced liver injury, does not reasonably provide enablement for preventing autoimmune hepatitis and drug-induced liver injury.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention and (5) The breadth of the claims:
	     The invention is drawn to method for preventing autoimmune hepatitis and preventing and treating drug-induced liver injury.
(2) The state of the prior art:
	The Merck manual indicates that acute hepatitis B is caused by a DNA virus that is often parenterally transmitted (see Merck Manual, Hepatitis, B, Acute, page 1, top). The Merck manual indicates that hepatitis B virus (HBV) is the most thoroughly characterized and complex hepatitis virus. Prior unrecognized infection is common but is much less widespread than that with hepatitis A virus (see Merck Manual, Hepatitis, B, Acute, page 1, 1st paragraph). The Merck manual indicates that “the pathogenic role of HBV in the extrahepatic disorders is unclear, but autoimmune mechanisms are suggested” (see Merck Manual, Hepatitis, B, Acute, page 1, 1st paragraph). The Merck manual indicates that HBV is often transmitted parenterally, typically by contaminated blood or blood products. Routine screening of donor blood for hepatitis B surface antigen has nearly eliminated the previously common posttransfusion transmission, but transmission through needles shared by drug users remains common (see Merck Manual, Hepatitis, B, Acute, page 1, “Transmission of hepatitis B”). The Merck manual indicates that hepatitis B infection causes a wide spectrum of liver diseases, from a subclinical carrier state to severe hepatitis or acute liver failure, particularly in older people, in whom mortality can reach 10 to 15%. Most patient have typical manifestations of viral hepatitis, including anorexia, malaise, fever, nausea, and vomiting, followed by jaundice (see Merck Manual, Hepatitis, B, Acute, page 2, “Symptoms and Signs”). The Merck manual indicates that diagnosis is by serologic testing, for example (see Merck Manual, Hepatitis, B, Acute, pages 2-3, “Diagnosis”). The Merck manual indicates that treatment is by supportive care, and antiviral drugs and liver transplantation (see Merck Manual, Hepatitis, B, Acute, page 4, “Treatment”).
st paragraph). The Merck manual indicates that symptoms of chronic hepatitis B vary depending on the degree of underlying liver damage. Many patients, particularly children, as asymptomatic. However, malaise, anorexia, and fatigue are common, sometimes with low-grade fever and nonspecific abdominal discomfort (see Merck Manual, Hepatitis B, Chronic, page 1, “Symptoms and Signs”). The Merck manual indicates that diagnosis is by serologic testing and liver biopsy (see Merck Manual, Hepatitis B, Chronic, pages 2-3, “Diagnosis”). The Merck manual indicates that treatment is with antiviral drugs and sometimes liver transplant (see Merck Manual, Hepatitis B, Chronic, pages 3-4). 
The Merck manual indicates that many drugs (e.g., statins) commonly cause asymptomatic elevation of hepatic enzymes (alanine aminotransferase, aspartate aminotransferase, alkaline phosphatase). However, clinically significant liver injury (e.g., with jaundice, abdominal pain, or pruritus) or impaired liver function—i.e., resulting a deficient protein synthesis is rare (see Merck Manual, Liver Injury Caused by Drugs, page 1, top). The Merck manual indicates that the pathophysiology of drug-induced liver injury (DILI) varies depending on the drug and in many cases, is not entirely understood (see Merck Manual, Liver Injury Caused by Drugs, pages 1-3, “Pathophysiology”).  The Merck manual indicates that diagnosis is by identification of characteristic patterns of laboratory abnormalities and exclusion of other causes (see Merck Manual, Liver Injury 
  	The art recognizes that there are treatment protocols for acute hepatitis B, chronic hepatitis B and drug-induced liver injury, but does not provide how to determine the individuals who are susceptible to these conditions/disorders.
	

(3) The relative skill of those in the art:
          The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
	Applicant’s activity is based on the determination of predicting those who are susceptible to acute hepatitis B, chronic hepatitis B and drug-induced liver injury. Since the activity is based on determining the patient population that is susceptible to acute hepatitis B, chronic hepatitis B and drug-induced liver injury, the predictability in the art is low. This is due to the fact that the art has recognized that there are treatment methods once the patient has been diagnosed with the disease, but does not provide 

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
	Although the specification provides guidance on how to make the compounds and administer the compound, it is unclear as to when to administer the compound and the patient population. The specification discloses that sDR5-Fc protein blocks TRAIL-induced hepatocyte apoptosis (see paragraphs [0129]-[0130]). The specification discloses treatment of Con A-induced mouse autoimmune hepatitis by sCR5-Fc (see paragraphs [0131]-[0142]). The specification discloses treatment of APAP-induced liver injury by sDR5-Fc (see paragraphs [0143]-[0146]). The specification discloses treatment of sDR5-Fc synergized with NAC on APAP-induced liver injury (see paragraphs [0147]-[0152]). The specification discloses treatment of sDR5-Fc on isoniazid and rifampicin-induced liver injury (see paragraphs [0153]-[0154]). The specification discloses the maximum tolerated dose of sDR5-Fc (see paragraph s[0155]-[0158]). The working example is limited to patients already hepatitis or drug-induced liver injuries. None of the examples describe prevention of hepatitis or drug-induced liver injuries. 
	The specification has not provided guidance in the way of a disclosure as how to determine individuals that need protection against hepatitis and drug-induced liver injuries. 
There is no clear guidance as how to determine the patient population, since not all people suffer from the same disorder, condition or disease.  Since art recognizes that 

(8) The quantity of experimentation necessary:
In order to treat a disease, a dosage, the subject and regimen must be identified. In order to ameliorate a disease symptoms or conditions, the end point of the treatment also needs to be identified. Since it is uncertain to predict the patient population who are susceptible for hepatitis and drug-induced liver injuries, and the Applicant has not provided the appropriate time frame at which the compound should be administered, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to determine if the compound would be effective in preventing an adult, child, any patient from hepatitis and drug-induced liver injuries..


35 U.S.C. 101
17.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


18.	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. Claim(s) 20-26 recite(s) a naturally occurring peptide/protein fragment, which is not markedly different from its naturally occurring counterpart because it conveys the protein encompassed within an Homo sapiens. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s “2014 Interim Eligibility Guidance” as set forth on December 16, 2014 (hereafter “Guidance”, refer to the flow chart in the Guidance), Revised Guidance set forth on May 2016 (hereafter “Revised Guidance”), and 2019 Revised patent Subject Matter Eligibility Guidance set forth on January 7, 2019 (hereafter “2019 PEG”).
Step 1: Is the claim to a process, machine, manufacture or composition of matter? The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a Prong 1: Is the claim directed to a law of nature, a natural phenomenon (Product of nature), or an abstract idea? The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
Step 2a Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? This judicial exception is not 
As evidenced by Deen et al (US Patent No. 6313269, filed with IDS), the protein encompassed within an amino acid sequence of SEQ ID NO: 2 with at least one substituted amino acid but without changing a biological active thereof. Deen et al teach that the protein sequence of SEQ ID NO: 8 is isolated from Homo sapiens.
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claims 20-35 do not qualify as eligible subject matter.
Please see Example 7 (claim 1 analysis) of “Guidance” and Example 28 (claim 3 analysis) and Example 30 (claims 1-2 analyses) of “Revised Guidance”. 


35 U.S.C. 102
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


21.	Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deen et al (US Patent No. 6313269, filed with IDS).
22.	Deen et al teach a protein sequence that has a biological activity that is encompassed within at least one substituted amino acid of instant SEQ ID NO: 2 (see SEQ ID NO: 8). Deen et al teach expression and TR6-Ig fusion protein purification that is encompassed within having an amino acid sequence of SEQ ID NO: 2 with at least one amino acid substituted amino acid (see column 30, lines 49-67 to column 31, lines 1-8); and the biological activity of TR6-Ig (see columns 31-32), meeting the limitation of instant claim 2. Deen et al teach a pharmaceutical composition comprising the TR6-Ig fusion protein (see column 29, for example) and the systemic administration of the pharmaceutical compositions include injection, typically by intravenous injection (see column 29, lines 23-25), meeting the limitation of instant claims 14-16 and 18. With respect to the limitation in the preamble of claims 14-16 and 18, “A pharmaceutical composition for preventing autoimmune hepatitis, wherein, the active ingredient thereof comprises the sDR5-Fc recombinant fusion protein of claim 2...”, and “A pharmaceutical composition for preventing and treating drug-induced liver injury, wherein, the active ingredient thereof comprises the sDR5-Fc recombinant fusion protein of claim 2...”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the 


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654